Citation Nr: 1801845	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to December 4, 2015, and thereafter, in excess of 30 percent for residuals of right shoulder injury disability. 

2.  Entitlement to an evaluation in excess of 10 percent prior to July 29, 2016, and thereafter, in excess of 20 percent for lumbar spine degenerative disc disease, status post injury (lumbar spine disability). 

3.  Entitlement to a compensable evaluation prior to July 5, 2011, and an evaluation in excess of 10 percent since September 1, 2011 for residuals of left great toe injury with degenerative joint disease (left great toe disability). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to October 1996. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs, Regional Office, located in Winston-Salem, North Carolina (RO), which in pertinent part, denied claims for increased ratings for right shoulder, lumbar spine, and left great toe disabilities. 

In an August 2013 rating decision, the RO assigned a temporary total disability rating for convalescence following surgery for the left great toe disability, effective from July 5, 2011 to August 31, 2011, and thereafter assigned a 10 percent rating.  

In May 2014, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder.  

In an October 2014 decision, the Board restored a rating of 20 percent for the Veteran's right shoulder disability, and remanded the claims for increased rating to the RO (via the Appeals Management Center (AMC)) for additional development.  The matters were again in April 2016 for additional development. 

Based on the findings from additional development, in an August 2016 rating decision, the RO increased the assigned evaluation for right shoulder disability to 30 percent, effective from December 4, 2015, and increased the assigned evaluation for lumbar spine disability to 20 percent, effective from July 29, 2016.  As these increases do not reflect the full benefit sought for the entire period sought, the increase rating claims remain on appeal. 

The Board notes that following the issuance of an August 2016 supplemental statement of the case (SSOC), private treatment records pertinent to the Veteran's lumbar spine disability were received.  At roughly the same time, VA received the Veteran's waiver of the 30 day waiting period and desire to expedite the processing of the claims by forwarding the case onto the Board.  A review of those records show that the Veteran received treatment for low back pain that dated prior to the most recent VA spine examination in July 2016.   As the record contains more recent medical evidence regarding the severity of the Veteran's lumbar spine disability and in regard to the Veteran's expressed desire to expedite the appeal, the Board finds that it may proceed with adjudication of the claim without prejudice to the Veteran. 

In addition, the Veteran's records from the VA Vocational Rehabilitation and Education (VRE) have recently been associated with the claims folder.  A review of these records reflects that the Veteran's claim for VRE benefits was disallowed due to his failure to attend his scheduled counseling appointment and no development was conducted.  As such, these records do not contain any addition relevant information regarding the Veteran's claims on appeal. 


FINDINGS OF FACT

1.  Prior to December 4, 2015, the Veteran's right shoulder disability was manifested by flexion to 90 degrees with pain, as well as painful motion and reduced motion during flare-ups which was not so severe as to limit motion to midway between the side and shoulder.

2.  Since December 4, 2015, the Veteran's right shoulder disability has been manifested by flexion limited to 30 degrees due to pain after repetitive use and abduction limited to 40 degrees due to pain after repetitive use as well as decreased strength, which impacts his activities of daily living.

3.  For the period prior to December 16, 2015, the Veteran's lumbar spine disability was manifested by x-ray evidence of degenerative changes with subjective complaints of pain with increased activity and with objective findings of decreased forward flexion and abnormal gait.  There was no evidence of ankylosis of the entire thoracolumbar or evidence of incapacitating episodes due to Intervertebral Disc Disease (IVDS).

4.  For the period from December 16, 2015 to July 28, 2016, the severity of the Veteran's lumbar spine disability, with consideration of additional functional loss due to pain, more closely approximates forward flexion of the thoracolumbar spine less than 60 degrees but greater than 30 degrees.  There was no evidence of ankylosis of the entire thoracolumbar or evidence of incapacitating episodes due to IVDS.

5.  For the period since July 29, 2016, the Veteran's lumbar spine disability, with consideration of additional functional loss due to pain, is consistent with forward flexion to 30 degrees.  There was no evidence of ankylosis of the entire thoracolumbar or evidence of incapacitating episodes due to IVDS.

6.  For the period prior to July 5, 2011, the Veteran's disability due to residuals of left great toe injury was manifested by impairment that may reasonably be characterized as a moderate foot injury.

7.  From September 1, 2011 to September 17, 2014, the Veteran's residuals of injury to the left great toe was not manifested by symptoms or impairment that may reasonably be characterized as more than a moderate foot injury.

8.  On September 18, 2014 to November 31, 2014, the Veteran had surgery for his left great toe disability and he required convalescence until November 31, 2014. 

9.  From December 1, 2014 to September 24, 2015, the Veteran's residuals of injury to the left great toe was not manifested by symptoms or impairment that may reasonably be characterized as more than a moderate foot injury.

10.  As of September 25, 2015, the Veteran's disability due to residuals of left great toe injury was manifested by impairment that may reasonably be characterized as a moderately-severe foot injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to December 4, 2015, and thereafter, in excess of 30 percent for a right shoulder disability have not been met or approximated.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).

2.  The criteria for entitlement to an evaluation in excess of 10 percent prior to October 16, 2015 for lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

3.  The criteria for entitlement to an evaluation of 20 percent, and not higher, for the period from October 16, 2015 to July 28, 2016, and an evaluation of 40 percent, and not higher, since July 29, 2016 for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for entitlement to an evaluation of 10 percent, and not higher, for the period prior to July 5, 2011, and an evaluation of 20 percent, and not higher, since  September 25, 2015 for disability due to residuals of left great toe injury have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2017).

5.  The criteria for entitlement to an evaluation in excess of 10 percent from September 1, 2011 to September 17, 2014 and from December 1, 2014 to September 24, 2015 for disability due to residuals of left great toe injury have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Code 5284 (2017).

6.  The criteria for a temporary total disability rating for convalescence following surgery for residuals of left great toe injury from September 18, 2014 to November 31, 2014 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran's appeal was most recently readjudicated in an August 2016 supplemental statement of the case. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified post-service medical records have been obtained and associated with the claims folder.  The record also contains the Veteran's lay statements and testimony in support of his claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein. 

The Veteran was provided a hearing before the undersigned Veterans Law Judge in May 2014.  

The claims were remanded in October 2014 and April 2016 to obtain outstanding private medical records and to afford the Veteran with an examination for his disabilities.  The Veteran's identified private treatment records were obtained and associated with the claims folder and the Veteran was provided VA examinations in September 2015 and July 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

2.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).

Right Shoulder Disability

The Veteran contends that a rating in excess of 20 percent prior to December 4, 2015, and thereafter, a rating in excess of 30 percent for a right shoulder disability are warranted.

The Veteran's right shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2017).  The Veteran's right shoulder is considered his dominant (major) arm. 

Under Diagnostic Code 5201, limitation of motion of the major arm is rated as 20 percent disabling when motion is limited at the shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A maximum 40 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

The Veteran filed a claim for an increased rating for a right shoulder disability in December 2009, and in a corresponding statement, the Veteran asserted that his disability had progressively worsened.  The Veteran testified in May 2014 at a Board hearing regarding the severity of his right shoulder disability.  He stated that he was unable to raise his right arm to shoulder level due to pain, and he stated that repetitive use from his employment as a mechanic caused additional functional limitation.  In addition, the undersigned Board member observed that the Veteran demonstrated abduction to less than 90 degrees from his side due to pain.  

The record contains private treatment records dated in November and December 2015 pertinent to the Veteran's right shoulder disability.  These records show he presented in November 2015 with complaints of right shoulder pain and decreased motion.  Clinical examination revealed findings of limitation of flexion to 90 degrees with pain and decreased strength compared to left side.  He had internal and external rotation to 90 degrees.  Rotator cuff tear was suspected.  There was x-ray evidence of degenerative changes.  

A December 4, 2015 private treatment record shows that Veteran returned for a follow-up appointment.  On range of motion testing, the Veteran's right shoulder had flexion limited to 60 degrees and abduction limited 40 degrees due to pain and there was evidence of decreased strength, pain on movement, decreased flexibility, and decreased ability to perform activities of daily living.  The Veteran was prescribed physical therapy three times a week for a period of six weeks. 

The Veteran was afforded the most recent VA examination in July 2016 to evaluation the severity of his right shoulder disability.  He had undergone two previous examinations in June 2010 and May 2013, but those were previously found to be not fully adequate for the purpose of evaluating the disability in the October 2014 Board decision.  

The July 2016 VA examination report showed current diagnoses of shoulder impingement syndrome, rotator cuff tendonitis, rotator cuff tear, bursitis, and osteoarthritis in the right shoulder.  The Veteran complained of burning sensation deep inside his right shoulder joint and limitation of movement.  The Veteran reported that the decreased movement on abduction and flexion in his shoulder resulted in difficulties with normal tasks and he avoided reaching overhead with his right arm.  He stated that he experienced flare-up of pain in his right shoulder with activities.  Range of motion testing showed that the Veteran had flexion limited to 30 degrees due to pain after repetitive use and abduction limited to 40 degrees due to pain after repetitive use.  Muscle strength was normal and there was no evidence of muscle atrophy in the right arm or ankylosis in the shoulder joint.  Instability of the shoulder joint was suspected, and the Veteran reported a positive history of mechanical symptoms.  The VA examiner concluded that the Veteran's disability resulted in decreased movement in his right shoulder that impacted his ability to carry and lift items.  

After thorough consideration of the record, the Board concludes that an increased rating greater than 20 percent prior to December 4, 2015 and an increased rating greater than 30 percent thereafter are not warranted. 

Prior to December 4, 2015, the evidence of record shows the Veteran's right shoulder had flexion limited to 90 degrees due to pain. See November 2015 private treatment record.  Again, the findings in prior examinations were found to not be fully adequate and the Veteran has not identified any additional private treatment for his right shoulder.  The Veteran testified that he was unable to lift his right arm above his shoulder, and the Board member observed that his right shoulder was limited to less than 90 degrees on abduction.  However, the Veteran did not indicate that the range of motion in his right shoulder was limited to midway between the side and shoulder level as a result of activity.  Accordingly, even with consideration of additional limitation due to flare-ups, the evidence of record prior December 4, 2015 does not demonstrate limitation of motion of the right upper extremity to midway between the side and shoulder level.  As such, an evaluation in excess of 20 percent for the Veteran's right shoulder disability is not warranted under Diagnostic Code 5201 prior to December 4, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

From December 4, 2015, the evidence of record reflects flexion to 30 degrees due to pain after repetitive use and abduction limited to 40 degrees due to pain after repetitive use.  There is no evidence suggesting that there was limitation of motion to 25 degrees or less from the side.  Accordingly, an increased rating greater than 30 percent is not warranted for the Veteran's right shoulder disability under Diagnostic Code 5201 from July 29, 2016.  Id. 

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, there is no medical or lay evidence of functional impairment comparable to ankylosis of the scapulohumeral articulation or impairment of the humerus.  While the 2016 VA examination report shows impairment of the clavicle due to instability, rating under that criteria would not result in a higher evaluation for the Veteran's right shoulder disability as the maximum rating is 20 percent for major joint.  See 38 C.F.R. Â§ 4.71a, Diagnostic Codes 5200, 5202, 5203 (2017).

In addition, while the 2016 VA examination showed current diagnoses of right rotator cuff pathologies, the manifestations of this disability are contemplated within the assigned ratings, as a rotator cuff injury would be evaluated under the same diagnostic criteria as degenerative arthritis; specifically, limitation of motion. 

Additionally, the Board has considered whether the Veteran's right shoulder disability resulted in a level of functional loss greater than that already contemplated by the assigned ratings for either parts of the appeal period.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court of Appeals of Veterans Claims (Court) explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.   

The evidence of record shows that the Veteran experienced pain during range of motion testing.  Additionally, he reported increased pain during flare-ups caused by activities and his work as a mechanic.   While the Veteran has reported that he has additional loss of motion during flare-ups, he has not provided any description of the additional loss of motion sufficient to allow the Board to determine whether the additional loss of motion results in limitation to midway between the side and shoulder level prior to December 4, 2015. 

Further, the evidence does not demonstrate functional loss as limitation to 25 degrees or less from the side since December 4, 2015.  The 2016 VA examiner noted that the medical evidence was consistent with the Veteran's reports of functional loss caused by flare-ups s noted by the additional loss of movement observed after repetitive use testing.  However, the VA examiner did not describe any further additional loss of movement as result of functional loss than previously observed.  In fact, the 2016 VA examiner found that due to functional loss caused by pain resulted in flexion limited to 30 degrees and abduction limited to 40 degrees.  The competent and probative clinical findings do not indicate that the Veteran's disability, even when considering any such functional impairment and loss, has been shown to be comparable to limitation of motion of the right arm to 25 degrees or less from the side since December 4, 2015.  

Based on the foregoing, an increased rating of 20 percent prior to December 4, 2015 and an increased rating greater than 30 percent from December 4, 2015 for the Veteran's service-connected right shoulder disability are not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability 

The Veteran seeks higher evaluation for his lumbar spine disability which is currently rated as 10 percent disabling prior to July 29, 2016, and thereafter,  as 20 percent disabling under Diagnostic Code 5242, which pertains to degenerative arthritis of the spine and loss of motion.  38 C.F.R. § 4.71a. 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.   

The Veteran filed his claim for increased rating for lumbar spine disability in December 2009, and in a corresponding statement, he asserted that his disability had progressively worsened.   In May 2014, the Veteran testified before the Board and stated that repetitive motion such as that involved in his duties as a mechanic slowed him down.  He indicated that he was unable to perform household activities such as raking leaves for more than 15 minutes. 

The record contains private treatment records dated from October 2015 to June 2016 that show the Veteran complained of gradually worsening low back pain.  An October 2015 private treatment note shows clinical findings of limitation of forward flexion and decreased sensation in lower extremities.  The Veteran had a normal gait and he was able to stand without difficulty.  His spine was nontender to palpation, but straight leg test was positive.   

A  December 16, 2015  private treatment record shows that the Veteran had an antalgic gait, pain with walking, pain with forward flexion and extensive, but no pain on straight leg test.  He was assessed with limitation of motion in the lumbar spine.  He received an epidural injection to treat his low back pain which provided some relief for a few months.  In June 2016, the Veteran reported a gradual return of low back pain since the steroid injection.  On clinical evaluation, the Veteran had an antalgic gait and painful motion in the lumbar spine on forward flexion and extension.  He received another epidural injection. 

The Veteran was most recently evaluated in a VA spine examination dated on a July 29, 2016.  He also underwent VA examinations in June 2010 and September 2015, but the Board previously determined that the findings in that examination reports were not fully adequate for adjudication purposes.  See October 2014 and April 2016 Board remands.   

The July 2016 VA spine examination confirmed a diagnosis of degenerative arthritis and showed a diagnosis of IVDS.  The Veteran complained of occasional sharp pain located across his low back and constant radiating pain down to his thighs.  He reported that he had experienced such radicular pain for the past 10 years.  The Veteran stated that his lumbar spine disability causes him to be off balance and he is unable to exercise.  He also reported that he now requires the use of dollies and cranes for heavy lifting at work. The Veteran also reported loss of erectile function for the past five years.  He reported that he experienced flare-ups of increased symptoms of pain, decreased motion and mobility with activities and spontaneously, which would last for up to 48 hours.  He continues to work as a mechanic.  The Veteran did not describe any periods of complete incapacitation or prescribed bed rest as result of his lumbar spine disability.  

On physical examination, the range of motion testing revealed findings of forward flexion limited to 30 degrees due to pain after repetitive use testing and result of functional loss.   There was objective evidence of painful motion, and the examiner noted that the Veteran's limitation of motion causes impairment with bending and lifting.  The VA examiner felt that the medical examination was consistent with the Veteran's reports of functional loss due to flare-ups of symptoms.  There was objective evidence of muscle spasms.  There was no evidence of muscle atrophy or ankylosis.  Motor evaluation was normal but there was evidence of decreased sensation and reflexes in both lower extremities.  He was assessed with mild sciatica involving both legs.  The Veteran denied any bowel or bladder problems.  

Applying the rating criteria during the time period under consideration, the record demonstrates that the Veteran's lumbar spine disability worsened in severity as of the date of the December 16, 2015 private treatment record, and it again increased as of the date of the July 29, 2016 VA examination.  Thus, "staged ratings" are warranted, with higher ratings for the period from the date of the December 16, 2015 private treatment record and from the date of the July 29, 2016 VA examination.  

For the period prior to December 16, 2016, the record shows that the Veteran's lumbar spine disability was manifested by x-ray evidence of degenerative disorder with subjective complaints of pain with increased activity and objective findings of decreased range of motion.  He had a normal gait and there was no evidence of abnormal spinal contour due to muscle guarding.  The Veteran had a history of gradually worsening low back pain and radiating pain down his lower extremities.  He testified that he experienced flare-ups of increased pain with activity.  Unfortunately, the private treatment records dated prior to December 16, 2015 do not contain geometric findings on range of motion of the lumbar spine and the lay evidence of functional loss is insufficient to demonstrate limitation of forward flexion less than 85 degrees or combined range of the thoracolumbar spine less than 235 degrees.  As such, the Board finds that the preponderance of the competent evidence of record does not support the assignment of an evaluation in excess of 10 percent prior to December 16, 2015 based on limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic Code 5242.  

In addition, while the Veteran reported he experiences intermittent episodes of low back pain and discomfort, there was no objective medical evidence of painful motion, tenderness, muscle spasms or any additional loss of function on repetition of motion for this period.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08.  There were no indications of incapacitating episodes or diagnoses of intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. 

As of the date of the December 16, 2015 private treatment record, the evidence of record demonstrates that the Veteran's lumbar spine disability had worsened.  The clinical findings demonstrated objective evidence abnormal gait due to lumbar spine pain as well as evidence of limitation of forward flexion and extension.   Although there was no recorded geometric finding of the actual range of motion in the spine, given the evidence of abnormal gait due to back pain, the Board finds that there is sufficient evidence to support the assignment of a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine as of December 16, 2015.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242.  Moreover, there is objective evidence of painful motion and his subjective complaints of increased symptomatology during flare-ups.  

In addition, when considering the Veteran's complaints of low back pain, with episodes of flare-ups of increased pain with physical activities and with the objective findings of painful motion, the Board finds that the severity of his lumbar spine symptomatology more closely approximates forward flexion of less than 60 degrees but greater than 30 degrees.  See Mitchell, 25 Vet. App. at 33, 43; DeLuca, 8 Vet. App. 202.  The Board finds that an evaluation of 20 percent, and not higher, for lumbar spine disability for abnormal gait and loss of motion due to low back pain is warranted as of the date of the December 16, 2015 private treatment record.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

A higher evaluation for lumbar spine disability is not warranted for the period from December 16, 2015 to July 28, 2016.   In this regard, the evidence of record does not show that the Veteran's range of motion more closely approximates limitation to 30 degrees or less on forward flexion of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  There is also no evidence of ankylosis of the entire thoracolumbar spine or incapacitating episodes.  

The assignment of a 20 percent rating already includes the pain that the Veteran experience on motion.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination that has not already been considered in the assignment of the 20 percent evaluation.  

As of the date of the July 19, 2016 VA examination, the evidence of record supports an evaluation of 40 percent for lumbar spine disability based on limitation of motion.  The results of the July 2016 VA examination show a decline in the range of motion of the Veteran's lumbar spine.  The Veteran had forward flexion limited to 30 degrees due to pain after repetitive use testing and results of functional loss as observed by the VA examiner.  This symptomatology is sufficient to support the criteria for a 40 percent rating (forward flexion not greater than 30 degrees).  38 C.F.R. § 4.71a, Diagnostic Codes 5242; see also  DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

At no point does the medical evidence from this period show that the loss of motion in the low back more closely approximate unfavorable ankylosis of the entire thoracolumbar spine as to warrant a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Further, the July 2016 VA examiner observation of additional functional loss during flare-ups is already considered in the assignment of a 40 percent evaluation.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is also no evidence of incapacitating episodes to warrant a higher evaluation.  See Id., Diagnostic Code 5243.    

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208(1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.   

The schedule also provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In this case, the Veteran has already been awarded service connection for radiculopathy in the right and left lower extremities as associated with the lumbar spine disability and assigned each a 10 percent evaluation, effective from July 29, 2016.  See August 2016 rating decision.  The Veteran did not appeal those initial assigned evaluation or effective date.  In addition, the Veteran has consistently denied any bladder or bowel problems associated with his lumbar spine disability and none of the medical records references objective bladder dysfunction impairments associated with his lumbar spine disability.  

The Board has considered the Veteran's complaints of erectile dysfunction associated with his lumbar spine disability; however, the 2016 VA examiner concluded that the Veteran did not have any other neurologic abnormalities or findings (beyond the bilateral sciatica) associated with his lumbar spine disability.  As such, the Board finds that the preponderance of the medical evidence is against a finding that the Veteran has any additional objective neurologic abnormalities.  There is no other provision under which any other additional separate disability rating may be assigned for the Veteran's disability.

In short, the evidence does not support the assignment of any additional separation compensable evaluation for associated disabilities.  After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation in excess of 10 percent prior to December 16, 2015 is not warranted.  From December 15, 2016 to July 28, 2016, an evaluation of 20 percent, and not higher, and thereafter an evaluation of 40 percent, and not higher, are warranted for lumbar spine disability.  

Left Great Toe Disability 

The Veteran seeks a compensable rating prior to July 5, 2011, and an evaluation in excess of 10 percent since September 1, 2011 for his left great toe disability.  He has already been awarded a temporary total disability rating for convalescence following surgery on his left great toe from July 5, 2011 until August 31, 2011.

The Veteran's disability due to residuals of left great toe injury with degenerative arthritis is rated under Diagnostic Codes 5299-5284.  Under 38 C.F.R. § 4.27 (2017), unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  As such, the Veteran's left great toe disability has been rated under Diagnostic Code 5284 based on other foot injury.  

Under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injury, a 20 percent rating is warranted for a moderately severe foot injury, and a 30 percent rating is warranted for a severe foot injury.  See 38 C.F.R. § 4.71a.  

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

In addition, the Board notes that Diagnostic Code 5003 governs evaluation of degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

The Veteran filed his claim for increased rating for left great toe disability in December 2009, and in a corresponding statement, he asserted that his disability had progressively worsened.   

A June 2010 VA examination report shows that the Veteran complained of constant pain in his left great toe, which resulted him having difficulty bearing weight in his left foot after two minutes.  He reported the pain was aggravated by the steel boots that he wore for work.  The Veteran further reported that the symptomatology associated with his left great toe disability impacted his ability to walk more than half a mile and he was no longer able to run.  The Veteran stated that the pain had progressively worsened over the last two years, and it had become much more intense in the last three years.  On physical examination, the VA examiner observed no evidence of pain, tenderness, swelling, or weakness in the left great toe.  A finding of a normal left great toe examination was given.  X-rays showed evidence of mild degenerative changes.  The diagnosis was degenerative joint disease and history of left great toe surgery.  

Private treatment records dated in 2010 and 2011 show that the Veteran complained of increase pain in his left great toe.  An October 2010 private treatment record shows complaints of recent increase of left great toe pain which was aggravated by activities at work that required him to kneel.  Clinical evaluation showed findings of limitation of motion in the left great toe and x-ray evidence of degenerative changes.  An assessment of left foot hallux limitus secondary to a previous injury was given. 

The Veteran underwent surgery on his left great toe on July 5, 2011 that involved an arthroplasty with hemi-implant of the proximal phalanx.  He was awarded a temporary total disability rating for convalescence following surgery from July 5, 2011 until August 31, 2011.  See August 2013 rating decision. 

At the May 2014 Board hearing, the Veteran testified that his left great toe disability impairs his ability to walk and he has had to alter his weight bearing on his left foot.  He further testified that he had difficulty walking on uneven ground as well as difficulty going up and down stairs exacerbate his left great toe pain. 

Private treatment records dated in August 2014 shows that the Veteran had a failed hemi-arthroplasty of the first metatarsal phalangeal joint and subsequent resection.  The Veteran had painful motion and limitation of motion in his left great toe on clinical evaluation.  He was advised that he should under another surgery on his left great toe, and it was noted that it would involve a long recovery period. 

On September 18, 2014, the Veteran underwent surgery on his left great toe that involved arthrodesis with interposition allograft of the first metatarsal phalangeal.   A July 2015 statement from the Veteran's employer shows that the Veteran required leave from work because of left great toe surgery on September 18, 2014 and he did not return to work until December 1, 2014.  

A September 2015 VA foot examination report shows current diagnosis of status post left great toe injury with degenerative arthritis.  The Veteran complained of daily pain which limited his ability to walk and run for more than 30 yards.  He had difficulty with kneeling and climbing.  The Veteran reported that his left great toe disability impacted his activities of daily living.  On clinical examination, the VA examiner observed mild pain on active movement in the great toe, which was considered to result in moderate impairment.  The VA examiner further observed that the left great toe disability compromised the Veteran's ability for weight bearing on the left foot, caused pain on movement and weight bearing, resulted in disturbance of locomotion, and interfered with ability to stand.  There was also evidence of a residual surgical scar that was flat and considered well healed and nontender. 

The Veteran was most recently afforded a VA examination in July 2016.  The Veteran complained of pain in the left great toe which was a dull ache in nature and caused him to have an antalgic gait due to compensate for pain.  He reported that he experienced sharp pain in his left great toe if he stepped wrong.  The Veteran stated that he wore sandals to help alleviate pressure on his left great toe.   Clinical evaluation showed evidence of mild hallux rigidus, pain on palpation of the left great toe, compromised weight bearing, stiffness, and limitation of motion.  It was observed that the Veteran was unable to fully extend his left great toe.  The VA examiner observed that the Veteran's left great toe disability result in function loss due to less movement than normal, pain on weight bearing and non-weight bearing, disturbance of locomotion, and interference with standing.   He had a residual surgical scar that was non-painful and stable. 

Initially, the Board notes that the evidence of record demonstrates that the assignment of a temporary total disability rating due to convalescence following surgery is warranted from September 18, 2014 to November 31, 2014 for left great toe disability.  See 38 C.F.R. § 4.30 (2017).  The Veteran submitted copies of his private medical records that showed he had undergone surgery on his left great toe on September 18, 2014 and he did not return to work until December 1, 2014.  

"A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first date of the month following such hospital discharge or outpatient release."  38 C.F.R. § 4.30. 

Here, the record demonstrates an assignment of a temporary total disability rating in accordance with 38 C.F.R. § 4.30 is warranted given that treatment of a service-connected disability resulted in surgery necessitating two month of convalescence.  However, there is no evidence in the record to support the Veteran receiving extension of a temporary total disability rating beyond a two month period under 38 C.F.R. § 4.30 (b).  As such, the evidence of record supports the assignment of a temporary total disability rating for the period from September 18, 2014 until November 31, 2014, and not longer.

Turning to the increased rating analysis, after a review of the evidence of record, the Board concludes that the evidence of record demonstrates that the Veteran's left great toe disability worsened in severity as of the date of the September 25, 2015 VA examination report.  Thus, "staged ratings" are warranted, with higher ratings are still warranted.  

For the periods prior to July 5, 2011, from September 1, 2011 to September 17, 2014, and from December 1, 2014 to September 24, 2015, the evidence of record shows that the Veteran's left great toe disability is manifested by symptoms productive of moderate left foot disability and support the assignment of a 10 percent disability rating under Diagnostic Code 5284 for those three periods.  See 38 C.F.R. § 4.71a. 

The record reflects that the Veteran's left great toe disability involved degenerative arthritis that caused constant pain in his left great toe and limited motion, and that his symptoms worsen with activity and throughout the course of a day and impact his ability for weight bearing and walking.  See June 2010 VA examination report and October 2010 private treatment record.  Although the June 2010 VA examiner found that the Veteran had a normal clinical evaluation, the Board cannot ignore the Veteran's lay reports of flare-ups with pain and difficulty with weight bearing in his left great toe associated with activities of daily living and work. After resolving any doubt in the Veteran's favor, the Board finds that the Veteran's left great toe disability is consistent with the assignment of a 10 percent rating under Diagnostic Code 5284 for the periods prior to July 5, 2011, from September 1, 2011 to September 17, 2014, and from December 1, 2014 to September 24, 2015. 

While the Veteran required two surgical procedures on his left great toe to alleviate symptomatology during the prior to September 25, 2015, none of the records prior to those surgeries indicate his disability was more consistent with moderately-severe or severe functional impairment.   As such, the Board finds that the Veteran's overall disability picture more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately severe foot injury, and therefore a rating in excess of 10 percent is denied for the three periods prior to September 25, 2015.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284. 

As of September 25, 2015, the date of the VA examination, the evidence of record demonstrates a worsening of the Veteran's left great toe disability and shows that it is more consistent with moderately-severe functional impairment in support of a 20 percent rating under Diagnostic Code 5284.  See 38 C.F.R. §4.71a.  Both the 2015 and 2016 VA examination reports show that the Veteran's left great toe disability results in functional loss due to less movement than normal, pain on weight bearing and non-weight bearing, disturbance in locomotion, and interference with standing.  In addition, the Veteran reported that he experiences flare-ups of pain with acitivities of daily living and work.  His disability impacts his ability to walk, run, kneel, and climb.  The Board finds that the Veteran's overall disability picture more nearly approximate the level of severity contemplated by a 20 percent rating for a moderately-severe foot injury for the period since September 25, 2015.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284. 

At no point during the pendency of the appeal does the evidence of record demonstrate that a rating in excess of 20 percent for the left great toe disability is warranted.  Simply put, based upon the evidence of record, severe residuals of a left great toe disability are not demonstrated as the evidence does not reflect that the Veteran's disability was more than "moderately severe" in severity since September 25, 2015.  The 2015 VA examiner considered that the Veteran's disability only resulted in moderate impairment, and similar findings were recorded in the 2016 VA examination report.  While the Veteran's left great toe disability does impact his ability to perform some occupational task, he is not precluded from those activities.  Accordingly, the evidence does not support a finding that his disability is severe in nature.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating since September 25, 2015 properly compensates him for the extent of functional loss resulting from any such symptoms.  

The Board has also considered whether a separate rating is warranted under various other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589  (1991). 

However, the above evidence is against assigning a rating under Diagnostic Code 5276 (acquired flat foot or pes planus), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5280, (hallux valgus), Diagnostic Code 5282 (hammer toe), or Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones). 

While the Veteran has been assessed with hallux rigidus in the left foot (Diagnostic Code 5281), the symptomology associated with that disorder, limitation of motion and pain, are already comtemplated by the assigned evaluation under Diagnostic Code 5284.  Since he is not shown to experience differing symptoms, the award under this diagnostic code violates VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14 (2017).

The Board has considered whether the Veteran's left great toe disability would be better or more appropriately rated under any of these other codes, but finds that Diagnostic Code 5284 is most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).  For the most part, the Veteran is not shown to have the type of impairment contemplated by these other diagnostic codes.  

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

The Board also notes that this case does not raise a claim for a TDIU rating.  At no point during the period under appeal has the Veteran asserted that he is unable to obtain or maintain substantially gainful employment.  He has asserted that his disabilities cause him significant functional impairment, but this does not amount to claiming unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  Pertinently, the evidence of record shows that the Veteran has maintained employment throughout the period under appeal.  

	(CONTINUED ON NEXT PAGE)

















ORDER

Entitlement to an evaluation in excess of 20 percent prior to December 4, 2015, and thereafter, in excess of 30 percent for right shoulder disability is denied.

Entitlement to an evaluation in excess of 10 percent prior to October 16, 2015 is denied; and entitlement to an evaluation of 20 percent, and not higher, for the period from October 16, 2015 to July 28, 2015, and an evaluation of 40 percent, and not higher, since July 29, 2016 for lumbar spine disability, is granted.

Entitlement to an evaluation in excess of 10 percent from September 1, 2011 to September 17, 2014 for disability due to residuals of left great toe injury, is denied;  entitlement to an evaluation of 10 percent, and not higher, for the period prior to July 5, 2011, and an evaluation of 20 percent, and not higher, since  September 25, 2015 for disability due to residuals of left great toe injury, is granted. 

Entitlement to a temporary total disability rating for convalescence following surgery for residuals of left great toe injury from September 18, 2014 to November 31, 2014, is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


